DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, April 29, 2022, claims 11, 13-15, 17,19-21, 23 and 25-27 are amended. Currently claims 11-28  are pending.

Response to Arguments
3.        Applicant's arguments filed April 29, 2022,  have been fully considered but they are not persuasive. 
        In the remarks filed on April 29, 2022, applicant argues prior art of record fails to disclose newly amended claim limitation wherein “…the user selection comprising a signal level; determine a signal level strength of the user selection, wherein a control sequence is determined based on the determined signal level strength.”. The office respectfully disagrees. Prior art of record discloses the use of touch screen to determine users input operation on said device. The operation of touch screen is based on detected signal on said touch surface/screen, wherein when determined touch input signal level is at a predetermined range/level said device would confirm users selection and perform an operation. Therefore prior art of record clearly discloses the use of touch screen that performs input operation based on predetermined signal level used to confirm an input operation on said touch screen when the user selection is performed. In other words signal level strength of the user selection would determine if an input is performed (i.e. touch input is detected) on touch screen in order to preform subsequent operation.

Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 11-28 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fribus (PG Pub NO 2016/0137063).

As in claim 11, Fribus discloses a system for a vehicle (Fig 1 and abstract), comprising: 
a control unit (Par 0008, control device);
 and a touch-sensitive user interface (Fig 1 item 2), wherein the control unit is configured to control a display of a plurality of operating elements on the user interface (Fig 1 and Par 0008, 0016) discloses control device used to control touch-sensitive display and touch fields 5, 
register a user selection of an operating element on the user interface (Fig 1 item 5 and Par 0009) discloses user selection of an operating element (5), in a region of the plurality of operating elements (Fig 1; touch fields 5), 
the user selection comprising a signal level; determine a signal level strength of the user selection, wherein a control sequence is determined based on the determined signal level strength; (Fig 1 touch surface 4 and par 0054-0056 ) discloses the use of touch screen having touch surface used to detect users touch input. When predetermine signal level strength (i.e. touch signal on touch screen) is received/confirmed, an operation of users input wherein the user selects one of the displayed fields (5) and sweep to confirmation area is performed. Thus, control sequence is determined based on conformation of touch input on touch screen (i.e. signal level strength required to register touch input on said touch screen). In other words when the user is not performing an input on the touch screen signal level would be low, and when touch input is performed signal level is high which would allow the user to perform an input operation.  
and control a function assigned to the selected operating element based on the control sequence [(Fig 1-2 and 4 and Par 0008) discloses controlling a function when the user selects one of the touch fields 5 (i.e. R or N or D) based on the control sequence], wherein the control unit is configured to block at least one function assigned to at least one of the other plurality of operating elements according to the control sequence. (Par 0016, 0022, 0047, 0055) discloses deactivation of other display and touch fields and (Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated based on the control sequence.

As in claim 12,  Fribus discloses the system of claim 11, wherein the control unit is configured to block all of the functions assigned to the other plurality of operating elements when a user has selected the at least one operating element. (Fig 1, Par 0022 and Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated.

As in claim 13, Fribus discloses the system of claim 12, wherein the control unit is configured to unblock at least one blocked function assigned to the at least one other operating element after completion of the user selection of the operating element according to the control sequence. (Par 0022) discloses display and touch field, which is assigned to the predetermined shift stage for displaying and selecting and whose shift stage is active, is deactivated until a selection and confirmation of another shift stage.

As in claim 14, Fribus discloses the system of claim 12, wherein the control unit is configured to control the functions of the other operating elements according to the control sequence, when another user selection is registered on another operating element, the function of which was previously blocked. (Fig 1-2 and 4 and Par 0008) discloses control device configured to control the functions of the operating elements (5) that can be selected by the user (i.e. another user) once deactivation operating elements are activated following selection and confirmation is completed.

As in claim 15, Fribus discloses the system of claim 14, wherein the control unit is configured to block at least a function of a previously selected operating element during the selection of the another operating element according to the control sequence. (Par 0022) discloses deactivated until the vehicle ignition is actuated, thus previously selected operating element is blocked.

As in claim 16, Fribus discloses the system of claim 11, wherein the operating elements are displayed adjacent to one another on the same user interface, or on numerous user interfaces that are directly adjacent to one another. (Fig 1-2)

As in claim 17, Fribus discloses a method of controlling an operating system of a vehicle (Fig 1, 2, 4 and Par 0054-0057), comprising: 
generating a display on a touch-sensitive user interface [(Fig 1-2 ; touch screen 2)], the display (2) comprising a plurality of operating elements on the user interface (Fig 1-2; touch field 5);
 registering a user selection of an operating element of the plurality of operating elements on the user interface (Fig 1 item 5 and Par 0009) discloses user selection of an operating element (5), in a region of the plurality of operating elements (Fig 1; touch fields 5), 
the user selection comprising a signal level; determine a signal level strength of the user selection, wherein a control sequence is determined based on the determined signal level strength; (Fig 1 touch surface 4 and par 0054-0056 ) discloses the use of touch screen having touch surface used to detect users touch input. When predetermine signal level strength (i.e. touch signal on touch screen) is received/confirmed, an operation of users input wherein the user selects one of the displayed fields (5) and sweep to confirmation area is performed. Thus, control sequence is determined based on conformation of touch input on touch screen (i.e. signal level strength required to register touch input on said touch screen). In other words when the user is not performing an input on the touch screen signal level would be low, and when touch input is performed signal level is high which would allow the user to perform an input operation.  
and controlling, via a control unit, a function assigned to the selected operating element based on the control sequence (Fig 1-2 and 4 and Par 0008) discloses controlling a function when the user selects one of the touch fields 5(i.e. R or N or D); 
and blocking, via the control unit, at least one function assigned to at least one of the other plurality of operating elements according to the control sequence. (Par 0016, 0022, 0047, 0055) discloses deactivation of other display and touch fields and (Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated based on the control sequence.

As in claim 18, Fribus discloses the method of claim 17, further comprising blocking all of the functions assigned to the other plurality of operating elements when a user has selected the at least one operating element. (Fig 1, Par 0022 and Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated.

As in claim 19, Fribus discloses the method of claim 18, further comprising unblocking at least one blocked function assigned to the at least one other operating element after completion of the user selection of the operating element according to the control sequence. (Par 0022) discloses display and touch field, which is assigned to the predetermined shift stage for displaying and selecting and whose shift stage is active, is deactivated until a selection and confirmation of another shift stage.

As in claim 20, Fribus discloses the method of claim 18, further comprising controlling the functions of the other operating elements according to the control sequence when another user selection is registered on another operating element, the function of which was previously blocked. (Fig 1-2 and 4 and Par 0008) discloses control device configured to control the functions of the operating elements (5) that can be selected by the user (i.e. another user) once deactivation operating elements are activated following selection and confirmation is completed.

As in claim 21,  Fribus discloses the method of claim 20, further comprising blocking at least a function of a previously selected operating element during the selection of the another operating element according to the control sequence (Par 0022) discloses deactivated until the vehicle ignition is actuated, thus previously selected operating element is blocked.

As in claim 22, Fribus discloses the method of claim 17, wherein the operating elements are generated and displayed adjacent to one another on the same user interface, or on numerous user interfaces that are directly adjacent to one another. (Fig 1-2) discloses operating elements (touch field 5) are generated and displayed adjacent to one another on the same touch screen.

As in claim 23, Fribus discloses a non-transitory computer-readable medium having stored therein instructions executable by one or more processors of a vehicle (Fig 1, 2, 4 and Par 0054-0057) to: 
generate a display on a touch-sensitive user interface (Fig 1-2; touch screen 2),  the display (2) comprising a plurality of operating elements (5) on the user interface (Fig 1-2; touch field 5);
 register a user selection of an operating element of the plurality of operating elements on the user interface (Fig 1 item 5 and Par 0009) discloses user selection of an operating element (5),  in a region of the plurality of operating elements (Fig 1; touch fields 5),
 the user selection comprising a signal level; determine a signal level strength of the user selection, wherein a control sequence is determined based on the determined signal level strength; (Fig 1 touch surface 4 and par 0054-0056 ) discloses the use of touch screen having touch surface used to detect users touch input. When predetermine signal level strength (i.e. touch signal on touch screen) is received/confirmed, an operation of users input wherein the user selects one of the displayed fields (5) and sweep to confirmation area is performed. Thus, control sequence is determined based on conformation of touch input on touch screen (i.e. signal level strength required to register touch input on said touch screen). In other words when the user is not performing an input on the touch screen signal level would be low, and when touch input is performed signal level is high which would allow the user to perform an input operation.  
and control, via a control unit, a function assigned to the selected operating element based on the control sequence (Fig 1-2 and 4 and Par 0008) discloses controlling a function when the user selects one of the touch fields 5(i.e. R or N or D);
and block, via the control unit, at least one function assigned to at least one of the other plurality of operating elements according to the control sequence. (Par 0016, 0022, 0047, 0055) discloses deactivation of other display and touch fields and (Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated based on the control sequence.

As in claim 24, Fribus discloses the non-transitory computer-readable medium of claim 23, wherein the non-transitory computer-readable medium is further configured to block all of the functions assigned to the other plurality of operating elements when a user has selected the at least one operating element. (Fig 1, Par 0022 and Claim 3) discloses wherein the actuating device controls the touch screen so that when one of the display and touch fields is touched, the touch sensitivity of the other display and touch fields is deactivated.

As in claim 25,  Fribus discloses the non-transitory computer-readable medium of claim 24, wherein the non-transitory computer-readable medium is further configured to unblock at least one blocked function assigned to the at least one other operating element after completion of the user selection of the operating element according to the control sequence. (Par 0022) discloses display and touch field, which is assigned to the predetermined shift stage for displaying and selecting and whose shift stage is active, is deactivated until a selection and confirmation of another shift stage.

As in claim 26, Fribus discloses the non-transitory computer-readable medium of claim 24, wherein the non-transitory computer-readable medium is further configured to control the functions of the other operating elements according to the control sequence when another user selection is registered on another operating element, the function of which was previously blocked. (Fig 1-2 and 4 and Par 0008) discloses control device configured to control the functions of the operating elements (5) that can be selected by the user (i.e. another user) once deactivation operating elements are activated following selection and confirmation is completed.

As in claim 27,  Fribus discloses the non-transitory computer-readable medium of claim 26, wherein the non-transitory computer-readable medium is further configured to block at least a function of a previously selected operating element during the selection of the another operating element according to the control sequence. (Par 0022) discloses deactivated until the vehicle ignition is actuated, thus previously selected operating element is blocked.

As in claim 28,  Fribus discloses the non-transitory computer-readable medium of claim 23, wherein the operating elements are generated and displayed adjacent to one another on the same user interface, or on numerous user interfaces that are directly adjacent to one another. (Fig 1-2) discloses operating elements (touch field 5) are generated and displayed adjacent to one another on the same touch screen.

Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                           07/25/2022